UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2217


MARIA DA CONCEICAO SANTOS NETA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 7, 2014               Decided:   February 28, 2014


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Maria Da Conceicao Santos Neta, Petitioner Pro Se.     Channah F.
Norman,   Office  of   Immigration   Litigation,  UNITED   STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Maria Da Conceicao Santos Neta, a native and citizen

of Brazil, petitions for review of an order of the Board of

Immigration       Appeals      (“Board”)       denying         her    second       motion    to

reopen   and     reconsider.            We   have   reviewed         the     administrative

record and the Board’s order and conclude that the Board did not

abuse    its    discretion         in   denying     the    motion      as     untimely      and

barred because the petitioner was limited to filing one motion

to reopen.           See 8 C.F.R. § 1003.2(b)(2), (c)(2) (2013).                             We

therefore deny the petition for review in part for the reasons

stated by the Board.               See In re: Santos Neta (B.I.A. Sept. 11,

2013).     We lack jurisdiction to review the Board’s refusal to

exercise       its    sua    sponte      authority        to    reopen       and    therefore

dismiss this portion of the petition for review.                             See Mosere v.

Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009).

               Accordingly, we deny in part and dismiss in part the

petition for review.            We dispense with oral argument because the

facts    and    legal       contentions      are    adequately        presented       in    the

materials      before       this    Court    and    argument         would    not    aid    the

decisional process.

                                                               PETITION DENIED IN PART
                                                                 AND DISMISSED IN PART




                                              2